     Case 1:19-cv-00719-BKS-DJS Document 15-1 Filed 07/11/19 Page 1 of 7



UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK


JOHN DOE'
                                                                Plaintiff,

       against-

RENSSELAER POLYTECHNIC INSTITUTE ("RPI''),
ELIZ ABETH BRO\ryN-GOYETTE, Title IX Inves tigato ro
LARRY HARDY, Title IX Coordinatoro
TRAVIS APGAR, Assistant Vice President and Dean of Students,
LENORMAN STRONG, Special Assistant to the President, AND
PETER KONWERSKI' Vice President for Student Life at RPI

                                                                Defendants.




     DEFENDANTS' F,LIZABF,TH BRO\üN. GOYETTEO LARRY HARDY, TRAVIS
           APGAR, LENORMAN STRONG, and PETER KONWERSKI
           MEMORANDUM OF LAW IN SUPPORT OF'DEFENDANTS'
             MOTTON TO DTSMTSS PURSUANT TO FRCP 12(bX6)

                        Civil Action No. 1:19-CV-719 (BKS/DJS)



                                    Submitted by:
                               Michael E. Ginsberg, Esq.
                               Rhiannon I. Spencer, Esq.
                  PATTISON, SAMPSON, GINSBERG & GRIFFIN, PLLC
                                At t or ney s   þr   D efe ndant s
                              22First Street, P.O. Box 208
                              Troy, New York 12181-0208
                                     (s18) 266-100t




TO     Scott V/. Iseman, Esq.
       O'Connell and Aronowitz, PC
       54 State Street, 9th Floor
       Albany, NY 12207
   Case 1:19-cv-00719-BKS-DJS Document 15-1 Filed 07/11/19 Page 2 of 7



                                    TABLE OF CONTENTS



TABLE OF AUTHORITIES..                                                   ii
PRELIMINARY STATEMENT               ....                                 .1


STATEMENT OF FACTS                                                       .1


ARGUMENT                                                                 .1


       NO INDIVIDUALLY NAMED DEFENDANT MAY BE HELD LIABLE FOR
       THE FEDERAL CLAIMS AND NO INDIVIDUAL NAMED DEFENDANT
       WAS A PARTY TO THE ALLEGED CONTRACT THUS ALL SUCH
       DEFENDATNS SHOULD BE DISMISSED FROM THE COMPLAINT
       PURSUANT TO F.R.C.P. 12(bX6)

  i.    F.R.C.P I2(b)(6) Standard                                        I

  íi.   Title IX Claims                                                  ,2


  iii. New York State Breach of Contract Claims ......                   ,3


CONCLUSION                                                               .4
     Case 1:19-cv-00719-BKS-DJS Document 15-1 Filed 07/11/19 Page 3 of 7



                                 TABLE OF AUTHORITIES

Cases

Ashcroft v. Iqbal,
  5s6 U.S. 662 (2009) ......                                                          2


Bailey v. N.Y. Law School,
  2017 wL 83s190 (SDNY 2017)                                                          J


Bell Atl. Corp. v. Twombly,
  ssO u.s. s44 (2007) .......,                                                        2

        S         Univ
                                                                                       a
  341 F.Supp.3d t2s (NIDNY 2018)........                                              J


Fitzeerald v. Barnstable Sch. Comm.,
   sss u.s. 246 (2009)                                                                2


Hyman v. Cornell Univ.,
  834 F.Supp .2d 77 (Ì.{DNY 20lI).....                                              t,2
                  Cent. Sch. Dist.
  382 F.Supp.2d387 (EDNY 2005)                                                        .2


V/olff v. State Univ. of N.Y. Coll. at Cortland,
  2016 V/L 9022503 (NDNY 2016) aff'd 678 Fed. Appx.4 (2dCir.2017) (summary order)......2
Statutes

20 U.S.C. $1681 et seq


Rules

Fed. R. Civ. P. 12(bX6)                                                                I

Fed. R. Civ. P. 8(a)(2).....




                                           11
    Case 1:19-cv-00719-BKS-DJS Document 15-1 Filed 07/11/19 Page 4 of 7



                                PRELIMINARY STATEMENT

        Defendants Elizabeth Brown-Goyette, Larcy Hardy, Travis Apgar, LeNorman Strong, and

Peter Konwerski submit this Memorandum of Law in support of their motion to dismiss         Plaintiff   s


Complaint as against them for failure to state a claim upon which relief can be granted pursuant to

Fed. R. Civ. P. 12(bX6).

                                   STATEMENT OF FACTS

        Plaintiffs Complaint alleges (1) violations   of   20 U.S.C. $1681 et seq ("Title IX") for

alleged selective enforcement of policies and an erroneous outcome and(2) New York State breach

of contract claims arising from a sexual misconduct proceeding brought against him by                   a


Rensselaer   Pol¡echnic Institute ("RPI") student wherein it was determined by a preponderance of

evidence that Plaintiff violated RPI's Student Sexual Misconduct Policy.

        Plaintiff commenced the foregoing action against RPI as well as its employees involved

throughout varying portions of Plaintiff s sexual misconduct proceedings: Title       IX Investigator,

Elizabeth Brown-Goyette; Title IX Coordinator,Lany Hardy; Assistant Vice President and Dean

of Students, Travis Apgar; Special Assistant to the President and Chair ofthe Hearing Board during

Plaintiff s proceeding, LeNorman Strong; and Vice President of Student Life, Peter Konwerski.

        Plaintiff fails to allege at any point throughout his Complaint that an agreement existed

between he and any of the individually named Defendants because no such agreements exist.

                                           ARGUMENT

   NO INDIVIDUALLY NAMED DEFENDANT MAY BE HELD LIABLE FOR THE
                               AL NAMED DEFENDANT WAS A
   TO THE ALLEGED CONTRACT THUS AI,I, STICH DEF'ENDATNS SHOULD BE
      DISMISSED FROM THE COMPLAINT PURSUANT TO F.R.C.P. 12(bX6)

   ¡.        F.R.C.P l2(b)(6) Standard
        Fed. R. Civ. P. 12(bX6) provides   thai"aparty may   assert the   following defenses by motion

    (6) failure to state a claim upon which relief can be granted[.]" The standard for the Court's

                                                 1
    Case 1:19-cv-00719-BKS-DJS Document 15-1 Filed 07/11/19 Page 5 of 7



analysis for a 12(b)(6) motion entails a two-step inquiry. See, Hyman v. Cornell Univ., 834

F.Supp.2d 77 ,8I (NIDNY 201 1). "First, they isolate the moving party's legal conclusions from its

factual allegations [and] [s]econd, they presume the factual allegations to be true and examine

them for plausibility." Hyman, 834 F.Supp.2datBI citing Ashcroft v. Iqbal, 556 U.S. 662 (2009).

The seminal Supreme Court decision of Bell Atl. Corp. v. Twombly, 550 U.S. 544,555 n.3 (2007),

"added a requirement that   a   pleading show plausible ground for relief to the requirement of Federal

Rule of Civil Procedure 8(a)(2) that a pleading 'show that a pleader is entitled to relief."' Hyman,

834 F.Supp .2d at    8l quoting Twombl      550 U.S. at 557

   ii.      Títle   IX Claims

         Plaintiff s Title IX claims against the individually named employees of RPI must             be

dismissed because the Second Circuit has long held that individual defendants "cannot be held

liable under Title IX because they are not recipients of federal funds." See, V/olff v. State Univ.

of N.Y. Coll. at Cortland,2016WL9022503,*24 OIDNY 2016) citing "Fitzgerald v. Barnstable

Sch. Comm., 555 U.S. 246,257 (2009) ('Title         IX   reaches institutions and programs that receive

federal funds . . . but it has consistently been interpreted as not authorizing suit against school

officials, teachers, and other individuals'); Tesoriero v. Syosset Cent. Sch. Dist., 382 F.Supp.2d

387, 396 (EDNY 2005) (no individual liability under Title IX) (citing cases)."        Welff aff'd   678

Fed. Appx . 4 (2d Cir.2017) (summary order).

         Therefore, Plaintiff s First and Second causes of action arising under claims of violation   of

Title IX should be dismissed with prejudice against Defendants Elizabeth Brown-Goyette, Larry

Hardy, Travis Apgar, LeNorman Strong, and Peter Konwerski for failure to state a claim upon

which relief can be granted.




                                                     2
     Case 1:19-cv-00719-BKS-DJS Document 15-1 Filed 07/11/19 Page 6 of 7



   iii.      New York Støte Breøch of Contract Claims

          Plaintiff additionally alleges claims arising under New York State breach of contract

against Rensselaer Polytechnic Institute and each individually named Defendant for,         in   sum,

failure   to follow the procedures outlined in RPI's Student Sexual Misconduct Policy and
Procedures during his sexual misconduct proceeding.

          While New York Courts have consistently held that "[a] student may sue his college or

university for breach of an implied contract in certain situations," to state a claim for breach of

contract under New York law against the individually named Defendants herein, "the complaint

must allege facts which show: (1) the existence of an agreement, (2) adequate performance of the

contract by the plaintiff, (3) breach of the contract by the defendant, and (4) damages." Doe v.

Syracuse Univ., 341 F.Supp.3dl25,140 O{DNY 2018) (internal citations and quotations omitted).

          Where, as here, "Plaintiff does not allege the existence of a contract with any individual

Defendant," the "contract claims against those individuals must be dismissed." Bailey v. N.Y.

Law School,2017 V/L 835190, *9 (SDNY 2017).

          In the instant matter, Plaintiff does not allege anywhere in his Complaint that he and any

of the named Defendants had an executed contractual agreement and as such, he has failed to state

a claim upon which relief may be granted. Doe, 674 F.Supp.3d at 140. Plaintiff premises his

breach of contract claim against each Defendant upon Rensselaer Polytechnic Institute's Student

Sexual Misconduct Policy anri Procedures not an independent agreement between each named

individual. The alleged contract is between Plaintiff and RPI. (See Complaint fflf280-183,287;

"Plaintiff entered into express and implied agreements with RPI that, in exchange for Plaintiff     s


substantial tuition payment, and the Parties' mutual adherence to RPI's Policies and Procedures,

RPI would provide Plaintiff with undergraduate educations;" "RPI expressly promised. . .;" "RPI



                                                   J
     Case 1:19-cv-00719-BKS-DJS Document 15-1 Filed 07/11/19 Page 7 of 7



breached its contract . .   .;"   "RPI also breached its expressed and implied agreements . . .;" "RPI

breached its agreement . . .").

          Based on the foregoing, Plaintiff s breach of contract claim must be dismissed against

Defendants Elizabeth Brown-Goyette, Lany Hardy, Travis Apgar, LeNorman Strong, and Peter

Konwerski for failure to state a claim upon which relief can be granted.

                                               CONCLUSION

          As a result of the aforementioned it is evident that plaintiff has failed to state a claim upon

which relief can be granted as against Defendants Elizabeth Brown-Goyette, Larry Hardy, Travis

Apgar, LeNorman Strong, and Peter Konwerski.

          Defendants Elizabeth Brown-Goyette, Larry Hardy, Travis Apgar, LeNorman Strong, and

Peter Konwerski respectfully request an Order of this Court dismissing plaintiff s Complaint as

against each individually named Defendant for breach                    of contract and violations of Title IX

together with costs, disbursements and such other and further relief as this Court deems just and

proper.




Dated: July 10,2019                        PATTISON, SAMPSON, GINSBERG & GRIFFIN, PLLC

                                   By:
                                           Michael E. Ginsberg, Esq,
                                           Rhiannon I. Spencer, Esq.
                                           At t o r ney   for   D efe ndant s
                                           22First Street, P.O. Box 208
                                           Troy, New York 12180
                                           Telephone: (5 I 8) 266-1000




                                                           4
